IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-31295
                          Conference Calendar
                           __________________


TOM ELIJAH JACKSON,

                                       Plaintiff-Appellant,

versus

TIM WINSTEAD,

                                       Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 95-CV-1659
                        - - - - - - - - - -
                           April 19, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Tom Elijah Jackson appeals from the district court's order

denying his motion for a preliminary injunction to provide for

his safety in the Madison Parish Jail.    He has presented no

cogent, appellate argument that the district court abused its

discretion in denying injunctive relief.        See Lakedreams v.

Taylor, 932 F.2d 1103, 1107 (5th Cir. 1991).

     AFFIRMED.




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.